ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_10_EN.txt. 244

DISSENTING OPINION OF JUDGE ONYEAMA

As I stated in my dissenting opinion in the case between the United
Kingdom and Iceland, while I concur in the findings in subparagraphs
1 and 2 of the operative clause of the Court’s Judgment, I do not agree
with the reasons supporting them and so feel unable to vote in favour
of the Judgment.

In my view, the Court in subparagraphs 3 and 4 of the operative clause
of the Judgment concerned itself with matters about which there was no
dispute between the Parties and in which its jurisdiction is doubtful.
In subparagraph 5 it declined to accede to the request of the Federal
Republic of Germany contained in its final submission that the Court:

ce

. adjudge and declare that the Republic of Iceland is, in prin-
ciple, responsible for the damage inflicted upon German fishing
vessels by the illegal acts of the Icelandic coastal patrol boats ...
and under an obligation to pay full compensation for all the damage
which the Federal Republic and its nationals have actually suffered
thereby”.

I think this claim should have been allowed and do not agree with the
Judgment on this head also.

There are, at present, four conventions which in the main contain the
positive rules of international law concerning the sea. They are the High
Seas Convention, the Convention on the Territorial Sea and Contiguous
Zone, the Convention on Fishing and Conservation of the Living Re-
sources of the High Seas, and the Convention on the Continental Shelf.
Iceland is not a party to any of these conventions, nor does any of them
provide any basis in international law for the unilateral extension of
exclusive fishery jurisdiction over the high seas by any State. The Conven-
tion on the High Seas, whose provisions are recognized as generally
declaratory of established principles of international law, provides in its
Article 2 that the high seas are open to all nations, and no State may
validly purport to subject any part of them to its sovereignty.

In paragraph 44 of the Judgment the Court pointed out that following
upon the Geneva Conference on the Law of the Sea in 1958, the concept

73
245 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

of the fishery zone, an area in which a State may claim exclusive fishery
jurisdiction independently of its territorial sea, crystallized as a rule of
customary international law. The Court went on to say: “the extension
of that fishery zone up to a 12-mile limit from the baselines appears now
to be generally accepted.”

Attempts by some States to extend their fishery limits beyond 12 miles
from baselines do not appear to have been generally accepted, and the
Court does not regard such State practice as having developed into
customary international law.

The Exchange of Notes of 1961 between the Federal Republic of
Germany and Iceland recognized Iceland’s claim to an exclusive fishery
limit within a 12-mile zone from the baselines round her coast, in return
for an assurance by Iceland that in the event of dispute, the validity of
any further extension of her fishery jurisdiction would be referred to this
Court for determination. Notwithstanding the agreement constituted
by the Exchange of Notes, Iceland issued Regulations No. 189/1972 on
14 July 1972, by which she purported unilaterally to extend her exclusive
fishery jurisdiction from 12 to 50 miles. In later statements and diplo-
matic exchanges, she repudiated the agreement constituted by the
Exchange of Notes.

The Exchange of Notes provided that in the event of a dispute in
relation to the extension by Iceland of her fishery jurisdiction beyond the
limit then agreed, either party could refer the dispute to the Court. It
was by virtue of this provision that Germany filed the Application in
this case, and from it (read with Art. 36, para. 1, of the Statute of the
Court), that the Court derived its jurisdiction.

By repudiating the agreement and refusing to recognize the Court’s
jurisdiction, Iceland was in breach of the agreement; but since the dispute
has properly been referred to the Court by one of the parties to the
agreement and as provided in the agreement, it is the Judgment of the
Court on the question of the validity of the extension which will, in my
view, finally determine the opposability of the extension to the Federal
Republic of Germany, and not the breach by Iceland of the agreement
constituted by the Exchange of Notes. The effect of Iceland’s wrongful
repudiation of the agreement would be that pending the judicial deter-
mination of the question of the validity of the extension of her fishery
jurisdiction, Iceland could not validly oppose the Regulations by which
she purported to make the extension to the Federal Republic, since
Iceland could not be allowed to profit from her own wrong, but such a
breach could not by itself, apart from a judgment of the Court deciding
the validity of the extension, settle the question of the opposability of
the extension.

*

The first submission in the Memorial on the merits filed by the Federal
Republic of Germany asks the Court to adjudge and declare:

74
246 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

“That the unilateral extension by Iceland of its zone of exclusive
fisheries jurisdiction to 50 nautica! miles from the present baselines,
put into effect by the Regulations No. 189/1972 issued by the Ice-
landic Minister for Fisheries on 14 July 1972, has, as against the
Federal Republic of Germany, no basis in international law and can
therefore not be opposed to the Federal Republic of Germany and
the fishing vessels registered in the Federal Republic of Germany.”

As I understand this submission, it is that the Regulations have no basis
in international law and, for that reason, cannot be opposed to the
Federal Republic of Germany.

The Court is required, in my view, to decide, as a basic question,
whether the Regulations have any basis in international law and, if they
have not, to say that they are, therefore, not opposable to the Federal
Republic of Germany. The Court, however, while declaring that the
Regulations are not opposable to the Federal Republic of Germany, and
while, in its reasoning, indicating their conflict with the High Seas Con-
vention, refrained from deciding the controlling question whether they
have or have not a basis in international law. The operative part of the
Judgment avoids any pronouncement on the question.

The grounds on which the Court decided that the Regulations were
not opposable to the Federal Republic of Germany are to be found in
paragraph 59 of the Judgment, and appear to make the validity of the
Regulations depend on their recognition of and giving effect to the fishing
rights of the Federal Republic of Germany in the fishery zone, without
any reference to their compatibility with general international law. By
refraining from deciding what, in my view, was the real dispute between
the Parties, the Court has not correctly exercised its function which ts,
according to Article 38, paragraph |, of the Statute of the Court, to
decide in accordance with international law such disputes as are sub-
mitted to it.

The Icelandic Regulations challenged have, in my view, no basis in
international law since their provisions relating to the extension of Ice-
land’s exclusive fishery jurisdiction are not authorized by any of the four
conventions to which L have referred, particularly the Convention on the
High Seas, nor do they accord with the concept of the fishery zone as at
present accepted !. Having regard to the attitude of Iceland as shown
in the documents she submitted to the Court, and the first two submissions
of the Federal Republic of Germany in its Memorial on the merits, the
Parties appear to me to be entitled to know the Court's answer to the
question whether, as a matter of international law, Iceland could uni-
laterally extend her exclusive fishery jurisdiction beyond the limit agreed
in the Exchange of Notes of 1961.

1 Vide para. 44 of the Judgment.
75
247 FISHERIES JURISDICTION (DISS. OP, ONYEAMA)

I explained in my dissenting opinion in the case between the United
Kingdom and Iceland why I did not think that the dispute between the
Parties was about conservation of fish stock, catch-limitations and
preferential rights. The discussions between the United Kingdom and
Iceland preceded the exchanges between the Federal Republic of Ger-
many and Iceland, and, to my mind, provide a clear indication of Iceland’s
attitude to the whole question of fishery rights in the waters around
Iceland. The Law concerning the Scientific Conservation of the Conti-
nental Shelf Fisheries enacted by the Parliament of Iceland (Althing) on
5 April 1948, authorized the Ministry of Fisheries of the Government of
Iceland to issue “regulations establishing explicitly bounded conservation
zones within the limits of the continental shelf of Iceland wherein all fisheries
shall be subject to Icelandic rules and control” (emphasis added). I pause
to note that in spite of the title of the Law of 1948, the clear aim of
Iceland as can be seen from the passage in the Law which I have empha-
sized, was unilaterally to control and regulate ali fishing in the so-called
conservation zones; so that as far back as 1948 Iceland was already
intent on getting exclusive control of the fishery on her continental shelf.
The negotiations between the Federal Republic of Germany and Iceland
were preceded by Iceland handing to the Federal Republic of Germany a
copy of the Exchange of Notes of 11 March 1961 between the United
Kingdom and Iceland, and ended with an agreement constituted by an
Exchange of Notes between the two which took effect on 19 July 1961.
The provision of the Exchange of Notes relevant to the question of the
dispute between the Parties in the present case is as follows:

“The Government of the Republic of Iceland shall continue to
work for the implementation of the Althing Resolution of 5 May
1959 regarding the extension of the fishery jurisdiction of Iceland.
However, it shall give the Government of the Federal Republic of
Germany six months’ notice of any such extension; in case of a
dispute relating to such an extension, the matter shall, at the request
of either party, be referred to the International Court of Justice.”

The clear words of the Exchange of Notes, the diplomatic exchanges
between the Parties, and the discussions between the United Kingdom
and Iceland, which are relevant to the German case since they throw
some light on the attitude of the [celandic Government, appear to me to
leave no doubt that the dispute anticipated in the portion of the Exchange
of Notes quoted, and which either Party could refer to this Court, was a
dispute as to whether a measure taken by Iceland unilaterally to extend
its area of fishery jurisdiction beyond the limit then agreed was or was
not valid under international law. By the very nature of the matter, the
Parties could not have intended that the Court was to settle questions of
preferential and historic rights, conservation and catch-limitation which
are not susceptible of unilateral physical delimitation or extension, but
only take effect in a special régime, and which, in my view, formed no

76
248 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

part of the dispute and negotiations leading up to the Exchange of Notes.
Discussions and diplomatic exchanges subsequent to the Application
of the Federal Republic of Germany which suggest certain conservation
measures were clearly aimed at arranging matters between the Parties
pending a phasing-out period !, and in no way altered the nature of the
claim before the Court.

It is worth noting that in answer to the aide-mémoire of 3! August 1971
by which Iceland gave notice to the Federal Republic of Germany of its
intention to extend the exclusive fisheries zone to include the areas of
sea over the continental shelf the new limits of which were to be more
precisely defined later, the Federal Republic of Germany, by an aide-
mémoire of 27 September 1971, expressed the view ‘‘that the unilateral
assumption of sovereign power by a coastal State over zones of the high
seas is inadmissible under international law”.

This seems to me to indicate exactly how the Federal Republic of
Germany conceived the dispute for which provision for reference to the
Court was made in the Exchange of Notes, and with which the present
proceedings are concerned; and since Iceland had not itself requested
collaboration by other States in establishing measures of conservation
nor had it asserted any preferential rights which had been opposed by the
Federal Republic, it seems safe to assert that there was a dispute between
the Parties as to the validity of the proposed extension of Iceland’s
exclusive fisheries jurisdiction and none about Iceland’s preferential
rights as a coastal State in a special situation.

At the jurisdiction phase of the present proceedings, the Court, after
reviewing briefly the negotiations between the Parties “in order fully to
ascertain the scope and purpose of the 1961 Exchange of Notes 2”, said:

“This history of the negotiations reinforces the view that the
Court has jurisdiction in this case, and adds emphasis to the point
that the real intention of the parties was to give the Government
of the Federal Republic of Germany the same assurance as the United
Kingdom, including the right to challenge before the Court the validity
of any further extension of Icelandic fisheries jurisdiction in the waters
above its continental shelf beyond the 12-mile limit >” (Emphasis
added.)

The Court went on to say 4:

 

! See Annex E to the Memorial on the merits of the Federal Republic of Germany.
2 1.C.J. Reports 1973, p. 56.

3 Ibid., p. 58.

4 Ibid., p. 64.

77
249 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

“Account must also be taken of the fact that the Applicant, in
its contentions before the Court, expressed the opinion that if Iceland,
as a coastal State specially dependent on coastal fisheries for its
livelihood or economic development, asserts a need to procure the
establishment of a special fisheries conservation régime (including
such a régime under which it enjoys preferential rights) in the waters
adjacent to its coast but beyond the exclusive fisheries zone provided
for by the 1961 Exchange of Notes, it can legitimately pursue that
objective by collaboration and agreement with the other countries
concerned, but not by unilateral assumption of exclusive rights
within those waters. The exceptional dependence of Iceland on its
fisheries and the principle of conservation of fish stocks having been
recognized, the question remains as to whether Iceland is or is not com-
petent unilaterally to assert an exclusive fisheries jurisdiction exten-
ding beyond the 12-mile limit. The issue before the Court in the
present phase of the proceedings concerns solely its jurisdiction to
determine the latter point.” (Emphasis added.)

I understand this to mean that the special situation of Iceland and the
principle of conservation, both of which engage Iceland’s preferential
rights, having been recognized by the Federal Republic of Germany, are
not in dispute in these proceedings, and the question which remains for
the Court is ‘‘whether Iceland is or is not competent unilaterally to assert
an exclusive fisheries jurisdiction extending beyond the | 2-mile limit”. The
Court decided it had jurisdiction to determine that question, and, in my
view, the Court cannot now enlarge its jurisdiction by such an inter-
pretation of the dispute as would widen its scope. The Court’s jurisdiction
derives from the consent of the Parties as expressed in the Exchange of
Notes which, in its turn, sets out the dispute the Parties agreed was to
be referred to the Court; the Court’s jurisdiction ought always to be
strictly construed and where it is not clear that the Parties have consented
to it ought to be declined.

In the present case there does not appear to be any dispute between
the Parties on the matters on which the Court pronounced in subpara-
graphs 3 and 4 of the operative clause of the Judgment, nor are these
matters covered in the compromissory clause of the Exchange of Notes
from which the Court derives its jurisdiction. The Federal Republic of
Germany, inthe third submission in its Memorial on the merits, makes
a submission based on the hypothesis that Iceland, as a coastal State
specially dependent on fisheries, establishes a need for conservation
measures in respect of fish stocks in the waters adjacent to its coast beyond
the limits of Icelandic jurisdiction agreed to by the Exchange of Notes of
19 July 1961; but Iceland has not asked the Court to adjudicate on con-
servation measures, and a request to the Court by one party to a dispute
that a different dispute be settled by the Court cannot take the place of
the consent of all Parties which is a prerequisite of the Court’s jurisdiction.
For the foregoing reasons, I have come to the conclusion that the Court

78
250 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

exceeded its jurisdiction in passing judgment on the matters pronounced
upon in subparagraphs 3 and 4 of the operative part of the Judgment;
it ought to have confined itself to deciding the validity under international
law of Iceland’s extension of her zone of fishery jurisdiction beyond the
12-mile limit agreed between the Parties in the Exchange of Notes of 1961
which was the only dispute before it and over which it had jurisdiction.

Regarding the fourth submission of the Federal Republic of Germany
that the acts of interference by Icelandic coastal patrol boats with fishing
vessels registered in the Federal Republic of Germany or with their
fishing operations by the threat or use of force are unlawful under inter-
national law, and that Iceland is under an obligation to make compen-
sation therefor to the Federal Republic of Germany, L am of the opinion
that the Court is competent to entertain the claim grounded on the sub-
mission, since the acts of interference complained of arose directly out of
Iceland’s attempt to enforce its extension of its fisheries jurisdiction
before the validity of such extension had been decided by the Court as
agreed in the Exchange of Notes of 1961. In my view, claims for compen-
sation for acts done in breach of the agreement constituted by the Ex-
change of Notes must be deemed to be in the contemplation of the Par-
ties when they conferred jurisdiction on the Court, and the particular
acts in this case appear to me to form part of what the Exchange of Notes
referred to as ‘‘a dispute in relation to such extension”.

If, as L believe, the Court has jurisdiction to entertain the claim for
compensation, I consider its reasons for rejecting the claim wholly in-
adequate. In the first place, the Federal Republic of Germany was not
asking for quantified compensation but for a declaration of principle as
follows:

(a) that the acts of interference by Icelandic coastal patrol boats with
fishing vessels registered in the Federal Republic of Germany were
illegal;

(6) that Iceland is responsible for the damage inflicted;

(c} that Iceland is under an obligation to pay full compensation for all
the damage which the Federal Republic and its nationals have actu-
ally suffered as a result of the acts of interference.

In the second place, even if a claim for a specific sum was made, the
Court is not without means of calling for further information on any
issue in the claim if it considers that course necessary in the interest of
justice !,

1 See, for example, Art. 57, paras. 1 and 2 of the Rules of Court.

79
251 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

The decision that the Regulations whereby Iceland sought to extend
its fisheries jurisdiction beyond the limit agreed in the Exchange of Notes
are not opposable to the Federal Republic of Germany, appears to me to
carry the necessary implication that acts done in enforcement of the Re-
gulations against German fishing vessels are contrary to law. Consis-
tently with its Judgment, the Court should have made a general declara-
tion of principle along the lines set out in the submission in the Memorial
on the merits of the Federal Republic of Germany.

(Signed) Charles D. ONYEAMA.

80
